USDC IN/ND case 1:20-cv-00037-HAB-SLC document 36-2 filed 04/03/20 page 1 of 4



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA


LIGTEL COMMUNICATIONS, INC.,

                        Plaintiff,

                  v.
                                               Case No. 1:20-cv-00037-HAB-SLC
BAICELLS TECHNOLOGIES INC.;
BAICELLS TECHNOLOGIES NORTH AMERICA
INC.,

                        Defendants.


          DECLARATION OF GABRIEL K. GILLETT IN SUPPORT OF
     PLAINTIFF’S PRE-HEARING MEMORANDUM OF LAW IN SUPPORT OF
          PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 36-2 filed 04/03/20 page 2 of 4


       GABRIEL K. GILLETT, of full age, hereby declares as follows:

       1.     I am an attorney-at-law of the State of Illinois and a partner in the firm of Jenner &

Block, LLP. Our firm is counsel of record for Plaintiff LigTel Communications, Inc., (“LigTel”)

in the above-captioned matter.

       2.     I submit this declaration in support of LigTel’s Motion for a Preliminary Injunction.

       3.     Attached hereto as Exhibit 1 is a true and correct copy of a September 4, 2017 email

from Jesse Raasch to Lixin Sun re: Resume (BAICELLS-000013479_EN).

       4.     Attached hereto as Exhibit 2 is a true and correct copy of a screenshot of a Facebook

post from Matt Hoppes, dated September 1, 2016 (BAICELLS-00008469).

       5.     Attached hereto as Exhibit 3 is a true and correct copy of a June 26, 2019 email

from Josh Wentworth to Jeff Brown re: Sandhills Wireless in Huawei Unit (LT001519).

       6.     Attached hereto as Exhibit 4 is a true and correct copy of Baicells’s PLMN

Migration PowerPoint Presentation submitted to ATIS (BAICELLS-000000001).

       7.     Attached hereto as Exhibit 5 is a true and correct copy of a March 3, 2020 email

from Rick Harnish to Jon Truell email re: We Have Our Own HNI (BAICELLS-000062557).

       8.     Attached hereto as Exhibit 6 is a true and correct copy of a September 12, 2019

email from Bo Wei to Tom Goode, et al, re: Baicells’ Plan on PLMN Migration (BAICELLS-

000007936).

       9.     Attached hereto as Exhibit 7 is a true and correct copy of Baicells’s PLMN

Migration Updated PowerPoint Presentation (BAICELLS-000008415).

       10.    Attached hereto as Exhibit 8 is a true and correct copy Baicells’s August 7, 2019

PLMN Migration Plan for Cloud EPC in NA (BAICELLS-000008105).
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 36-2 filed 04/03/20 page 3 of 4


       11.     Attached hereto as Exhibit 9 is a true and correct copy of a July 9, 2019 email from

Ronald Mao to Andy Yang re: PLMN Conflict with NA CloudCore (BAICELLS-000007866).

       12.     Attached hereto as Exhibit 10 is a true and correct copy of a July 22, 2019 email

from Jesse Raasch to Chad Murrish, et al., re: Baicells-Application for HNI (BAICELLS-

000008178).

       13.     Attached hereto as Exhibit 11 is a true and correct copy of a November 6, 2019

PowerPoint titled “Discussion of Baicells Migration Plan: IOC Virtual Meeting” (BAICELLS-

000008430).

       14.     Attached hereto as Exhibit 12 is a true and correct copy of Baicells’s PLMN

Migration Updated PowerPoint Presentation (BAICELLS-000008415).

       15.     Attached hereto as Exhibit 13 is a true and correct copy of a September 6, 2016

email from Jesse Raasch to Rick Harnish, et al., re: Technical Issue (BAICELLS-000034211).

       16.     Attached hereto as Exhibit 14 is a true and correct copy of Baicells’s PLMN

Migration PowerPoint Presentation (BAICELLS-000007844).

       17.     Attached hereto as Exhibit 15 is a true and correct copy of the PLMN-ID Survey

Report: Full List of PLMN ID in United States (BAICELLS-000062625).

       18.     Attached hereto as Exhibit 16 is a true and correct copy of a July 9, 2019 email

from Andy Yang to Jesse Raasch re: [Baicells Technologies] “US Support Team (Level 1)”

Assignment LigTel MCC/MNC Issue (BAICELLS-000004741).

       19.     Attached hereto as Exhibit 17 is a true and correct copy of a July 8, 2019 email

from Sam Tetherow to Randy Mead re LigTel HNI Code (LT001384).

       20.     Attached hereto as Exhibit 18 is a true and correct copy of Baicells’s Responses to

LigTel’s First Set of Interrogatories, dated March 24, 2020.



                                                2
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 36-2 filed 04/03/20 page 4 of 4


       21.    Attached hereto as Exhibit 19 is a true and correct copy of an August 21, 2019 email

from Bo Wei to Natalie McNamer (ATIS) re: Use of HNI 310-90(0) (BAICELLS-000008078-79).

       22.    Attached hereto as Exhibit 20 is a true and correct copy of printouts from Baicells’s

public website on January 12, 2020.

       I declare under penalty of perjury that the foregoing is true and correct.


                                              /s/ Gabriel K. Gillett
                                              Gabriel K. Gillett

Dated: April 3, 2020




                                                 3
